Citation Nr: 0008787	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than December 27, 
1994, for a grant of benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of surgical 
disarticulation of the left hip with neuroma and chronic 
pain.  

(The issue of whether a December 7, 1951 decision of the 
Board of Veterans' Appeals, which denied entitlement to 
compensation benefits for surgical disarticulation of the 
left hip at a VA medical facility in 1948, under the 
provisions of section 31, Public No. 141, 73rd Congress, as 
amended, should be revised or reversed on the grounds of 
clear and unmistakable error will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	James T. Gullage, Attorney




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1943 to February 
1946.  Historically, in a December 7, 1951 decision, the 
Board of Veterans' Appeals (Board), in part, denied 
entitlement to compensation benefits for surgical 
disarticulation of the left hip at a VA medical facility in 
1948, under the provisions of section 31, Public No. 141, 
73rd Congress, as amended (VA medical malpractice).  

An April 1996 rating decision by the Montgomery, Alabama, 
Regional Office (RO), in part, granted entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability consisting of surgical disarticulation of the left 
hip, effective March 30, 1995.  This matter came before the 
Board on appeal from a November 1996 rating decision, which, 
in part, determined that the grant of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of surgical disarticulation of the left hip should 
include neuroma and chronic pain, effective March 30, 1995.  
Specifically, in a May 1997 written statement, the appellant 
expressed disagreement with that November 1996 rating 
decision insofar as the March 30, 1995 effective date 
assigned for said § 1151 benefits was concerned, and argued 
that the Board's December 7, 1951 decision was clearly and 
unmistakably erroneous in denying said section 31 benefits.  

A December 1997 RO hearing was held on said earlier effective 
date issue.  In a March 1998 rating decision, the effective 
date assigned for said § 1151 benefits was revised to 
December 27, 1994.  In September 1998, the Board remanded 
said earlier effective date issue to the RO for hearing 
clarification purposes.  Thereafter, a November 1998 hearing 
was held before the undersigned Board member on said earlier 
effective date issue.  At that hearing, appellant's attorney 
filed with the Board a motion for revision (with written 
addendum and supporting documents) of the Board's December 7, 
1951 decision, which denied said section 31 benefits, on the 
grounds that the decision was clearly and unmistakably 
erroneous.  

In a separate decision with different docket number, the 
Board has denied appellant's motion for revision of the 
Board's December 7, 1951 decision, which denied said section 
31 benefits.  The Board's decision denying that clear and 
unmistakable error motion will be simultaneously dispatched 
with the Board's decision herein on said earlier effective 
date issue on appeal.  


FINDINGS OF FACT

1.  In a December 7, 1951 decision, the Board, in part, 
denied appellant's claim of entitlement to compensation 
benefits for surgical disarticulation of the left hip at a VA 
medical facility in 1948, under the provisions of section 31, 
Public No. 141, 73rd Congress, as amended.  

2.  In March 1995, VA amended section (c)(3) of regulation 
38 C.F.R. § 3.358, on the grounds that that regulation 
included an element of fault which did not properly implement 
the "strict liability" § 1151 statute, in conformance with 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
liberalizing VA issue was effective as of November 25, 1991.  

3.  Appellant filed a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of surgical disarticulation of the left hip, on 
March 30, 1995.  

4.  An April 1996 rating decision, in part, granted 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of surgical disarticulation 
of the left hip, effective March 30, 1995.  A subsequent 
November 1996 rating decision, in part, determined that the 
§ 1151 benefits grant for additional disability consisting of 
surgical disarticulation of the left hip should include 
neuroma and chronic pain, effective March 30, 1995.  

5.  By a March 1998 rating decision, the effective date 
assigned for said § 1151 benefits was revised to December 27, 
1994, date of issuance of a liberalizing administrative issue 
(a December 27, 1994 VA Office of the General Counsel 
precedential opinion which advised as to the extent to which 
benefits involving claims under 38 U.S.C.A. § 1151 were 
authorized under the United States Supreme Court decision 
Brown v. Gardner, 513 U.S. 115 (1994)).  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 30, 1994 for 
a grant of benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of surgical disarticulation 
of the left hip with neuroma and chronic pain have been met.  
38 U.S.C.A. §§ 5107(b), 5110(a), 5110(g) (West 1991); 
38 C.F.R. §§ 3.114(a)(3), 3.400 (1999).  

2.  The criteria for an effective date earlier than March 30, 
1994 for a grant of benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of surgical 
disarticulation of the left hip with neuroma and chronic pain 
have not been met.  38 U.S.C.A. §§ 5110(a), 5110(g) (West 
1991); 38 C.F.R. §§ 3.114(a)(3), 3.400 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that appellant's § 1151 benefits 
earlier effective date claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that the 
claim is plausible, particularly in light of the partial 
allowance of this issue in the Board's decision herein.  
Additionally, the evidence of record is adequate and it is 
not otherwise contended.  Thus, the duty to assist appellant 
as contemplated by 38 U.S.C.A. § 5107(a) has been satisfied.  

Appellant and his attorney argue, in essence, that an earlier 
effective date for said § 1151 benefits should be awarded, on 
the grounds that VA misdiagnosed/improperly treated appellant 
in 1948 in performing a left hip disarticulation for a left 
femur malignant tumor.  It is asserted that the left hip 
disarticulation was unnecessary since a postoperative review 
by VA pathologists ruled out malignancy and diagnosed only 
osteomyelitis.  Additionally, it is contended that a December 
1951 Board decision, which denied "section 31" benefits (VA 
medical malpractice), involved clear and unmistakable error.  
It is also argued that the § 1151 "strict liability" law 
should have been applied in that December 1951 Board 
decision.  See May 1997 Notice of Disagreement; December 1997 
Substantive Appeal; November 1998 "Travel Board" hearing 
transcript, with the appellant's attorney's motion (with 
written addendum and supporting documents) for revision based 
on clear and unmistakable error; and the appellant's 
attorney's December 1999 letter with second addendum to that 
motion.  

The December 7, 1951 Board decision is final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999).  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Smith (William A.) v. Brown, 35 F.3rd 1516 
(Fed. Cir. 1994); and Hodge v. West, 155 F. 3d 1356 (Fed. Cir 
1998).  It is reiterated that although a collateral attack on 
the December 7, 1951 Board decision by motion for revision on 
the grounds of clear and unmistakable error under 38 U.S.C.A. 
§ 7111 was made, the Board, in a separate decision (to be 
simultaneously dispatched with the Board's decision herein on 
said earlier effective date issue on appeal), has denied that 
motion for revision of said December 7, 1951 decision.  Thus, 
an earlier effective date for said § 1151 benefits may not be 
premised on the evidence of record at the time of that 
December 7, 1951 Board decision.  

Subsequent to that final December 7, 1951 Board decision, on 
March 30, 1995, appellant filed a claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability consisting of surgical disarticulation of the left 
hip.  Appellant did not submit any communication that can be 
reasonably construed as a claim for VA medical malpractice 
benefits for left hip surgical disarticulation between the 
date of that final December 7, 1951 Board decision and March 
30, 1995.  

In Gardner, the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (Court) invalidated 38 C.F.R. §  3.358(c)(3), a 
section of the regulation implementing 38 U.S.C.A. § 1151 
(formerly § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed by 
both the United States Court of Appeals for the Federal 
Circuit, in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), 
and the United States Supreme Court (Supreme Court), in Brown 
v. Gardner, 513 U.S. 115 (1994).  

After the Supreme Court issued its decision in Gardner, the 
Secretary of the VA sought an opinion from the VA Office of 
the General Counsel as to the extent to which benefits 
involving claims under 38 U.S.C.A. § 1151 were authorized 
under the Supreme Court's decision.  Subsequently, on 
December 27, 1994, a VA Office of the General Counsel 
precedential opinion was issued on that matter.  

On March 16, 1995, the Secretary of the VA published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998), with the same November 25, 1991 effective 
date.  The interim/final rule deleted the fault or accident 
requirement in section (c)(3), but did not alter the 
requirement in sections (c)(1) and (2) that additional 
disability is "proximately due" to VA action.  

In pertinent part, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance,...will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation pursuant to 38 
U.S.C.A. § 1151 shall be the date injury or aggravation was 
suffered if claim is received within 1 year after that date; 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(c); 
38 C.F.R. § 3.400(i).

In pertinent part, under 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a), where...compensation,...is awarded...pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award...shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue....  The provisions of this 
paragraph are applicable to original and reopened claims....  
(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  
(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.
(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  

By a March 1998 rating decision, the RO assigned an effective 
date of December 27, 1994 for said § 1151 benefits, 
apparently on the basis of 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.114(a)(1), in that said date was the date of issuance of 
a liberalizing administrative issue (i.e., a VA Office of the 
General Counsel precedential opinion which advised as to the 
extent to which benefits involving claims under 38 U.S.C.A. 
§ 1151 were authorized under the Supreme Court decision).  
See also March 1998 Supplemental Statement of the Case, which 
indicated that this liberalizing administrative issue was the 
rationale for the assignment of said December 27, 1994 
effective date.  

However, appellant filed a claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of surgical disarticulation of the left hip, on 
March 30, 1995, more than one year after the November 25, 
1991 effective date of the amended 38 C.F.R. § 3.358(c)(3).  
The amended 38 C.F.R. § 3.358(c)(3) was a VA "liberalizing 
administrative issue" under 38 U.S.C.A. § 5110(g) and 38 
C.F.R. § 3.114(a)(3), since it deleted a fault requirement 
and implemented the "strict liability" § 1151 statute, to 
conform with the Supreme Court decision.  Therefore, since 
(a) appellant was awarded § 1151 compensation benefits 
pursuant to a liberalizing VA issue, (b) the appellant's 
March 30, 1995 claim was filed more than one year after the 
November 25, 1991 effective date of that liberalizing VA 
issue, and (c) under 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114(a)(3), benefits may be authorized for a period of 1 
year prior to the date of receipt of such request, an earlier 
effective date of March 30, 1994, which is one year prior to 
date of appellant's March 30, 1995 claim, for a grant of said 
§ 1151 compensation benefits is warranted.  38 U.S.C.A. 
§§ 5107(b), 5110(a), 5110(g); 38 C.F.R. §§ 3.114(a)(3), 
3.400.  See also VA O.G.C. Prec. Op. No. 10-94 (Apr. 25, 
1994).  

An effective date earlier than March 30, 1994 for said § 1151 
benefits would not be warranted under any other applicable 
law or regulation.  Again, there is no communication that can 
be reasonably construed as a claim for VA medical malpractice 
benefits for left hip surgical disarticulation between the 
date of that final December 7, 1951, Board decision and March 
30, 1995.  There are no legal provisions that would provide 
for an effective date earlier than March 30, 1994 for said 
§ 1151 benefits, including based on a liberalizing change in 
the law or administrative issue.  See also VA O.G.C. Prec. 
Op. No. 9-94 (Mar. 25, 1994) (Court decisions invalidating VA 
regulations or statutory interpretations do not have 
retroactive effect in relation to prior "final" 
adjudications); and 38 C.F.R. § 20.1403(e) (1999).  In other 
words, as the Board explained in its separate decision 
denying appellant's clear and unmistakable motion in 
question, the Board's December 7, 1951 decision's application 
of the validly promulgated VA medical malpractice "fault" 
regulations in effect at the time does not constitute clear 
and unmistakable error where, subsequent to that Board 
decision, the Gardner ruling in the 1990's resulted in a 
change in the interpretation of said regulations and the law 
from a "fault" to a "strict liability" standard.  


ORDER

An effective date of March 30, 1994, but no earlier, for a 
grant of benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of surgical disarticulation 
of the left hip with neuroma and chronic pain is granted, 
subject to the applicable provisions governing payment of 
monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 
- 5 -


- 8 -


